PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/722,610
Filing Date: 2 Oct 2017
Appellant(s): The Boeing Company



__________________
Chad A Kamler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

(2) Response to Argument
Appellant argues (on page 5 of Appeal Brief) that (i) The Independent Claims are not Directed to an Abstract Idea…The Examiner alleged that the receiving, updating, determining, assigning, storing, calculating, determining, and initiating acts of representative claims 1 and 18 constitute an abstract idea in the form of “a method of organizing human activity.” Office Action at 7-9. More specifically, the Examiner alleged that such acts amount to “commercial or legal interactions . . . and/or managing personal behavior or relationships or interactions between people.” Office Action at 10. The Examiner provided no factual or legal basis for this conclusion.
In response to Appellant’s argument, the Examiner respectfully notes that the claims as a whole recite an abstract idea of assigning numerical ratings/values to aircraft components to determine whether to retrieve or curate the components which falls into the Method of Organizing Human Activity grouping (including the sub-groupings Commercial or Legal Interactions and/or Managing Personal Behavior or Relationships or Interactions Between People). Further, the Examiner noted the “calculating” steps as being “Mental Processes.”  Lastly, Appellant argued in the previous response on page 14 that the following feature of representative claim 1 is not abstract (e.g. “one or more non-transitory computer readable media” and/or “non-abstract hardware component).  Therefore, the Examiner notes that the steps were established as being abstract ideas as the Appellant previously argued the computer components as being non-abstract. 

Appellant argues (on page 6 of Appeal Brief) that Commercial or legal interactions “include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” MPEP § 2106.04(a)(2)(1D)(B).  In contrast, at least the receiving, updating, determining, assigning, storing, calculating, and determining features of claim 1 are instead “functions for calculating a sum representing a value of an aircraft component,” and bear little, if any, similarity to commercial or legal interactions between parties.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that calculating a sum of numerical ratings/values for aircraft components to determine whether to initiate a process to retrieve or curate the components are sales activities, as well as, a mental process.  Further, the sub-grouping Commercial or legal interactions encompass both activity of a single person (for example, a person following a set of instructions) and activity that involves multiple people, and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. Therefore, the commercial interactions does not need to be between parties since the number of people involved in the activity is not dispositive as to whether a claim limitation falls within the Method of Organizing Human Activity grouping.

Appellant argues (on page 6 of Appeal Brief) that managing personal behavior or relationships or interactions between people “include social activities, teaching, and following rules or instructions.” MPEP § 2106.04(a)(2)(ID)(C)… In contrast, the aforementioned features of claims 1 and 18 are not related to social activities, teaching, rules for playing games, assigning hair designs to balance head shape, or following instructions to hedge risk. At least the receiving, updating, determining, assigning, storing, calculating, and determining features claims 1 and 18 are wholly unrelated to personal behavior or relationships or interactions between people.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that the claims are directed to following instructions for assigning numerical values/ratings to aircraft components to initiate a process to retrieve or curate the aircraft component.  Therefore, the Examiner maintains the claims recite an abstract idea.  

Appellant argues (on page 6 of Appeal Brief) that the Examiner also alleged that the “‘calculating a sum of the assigned ratings’ limitation of claims 1 and 18 is also ‘mental processes’ as the limitations may be practically performed in the human mind.” Office Action at 11. However, as noted above, at least the receiving, updating, determining, assigning, storing, calculating, and determining features of claims 1 and 18 are not directed to an abstract idea, and it follows that claims 1 and 18 are not directed to an abstract idea as a whole.
In response to Appellant’s argument, the Examiner respectfully notes that the “calculating” is also a “mental process” as the limitations may be practically performed in the human mind.  The mere recitation of a generic computer (“one or more processors,” “computing system,” “one or more computer readable media,” “a self-referential table,” and “instructions) does not take the claim out of the Mental Process grouping.  For example, but for the “one or more processors” language, “calculating” in the context of the claims encompasses the user adding a sum of ratings. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Appellant argues (on pages 7-8 of Appeal Brief) that (ii) The Independent Claims Integrate any Alleged Abstract Idea into a Practical Application…  As an initial matter, Applicant notes that the “one or more non-transitory computer readable media” of claim 1 are not abstract. Claim 1 describes the non-transitory computer readable media (CRM) as storing data in the form of “a self-referential table, the data pertaining to [the recited categories], the data being stored such that values corresponding to the categories are located in a first row of the self-referential table that is associated with the component.” Thus, claim 1 describes how particular types of data are stored in a particular type of table on a non-abstract hardware component.

The CRM of claim 1 also stores instructions that when executed cause performance of the following functions that involve using or changing the data stored in the self-referential table:

updating the data stored as the self-referential table, 
determining, via accessing the self-referential table, (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (ii1) the component class to which the component belongs, (iv) the price of the component or that the price is unavailable, and (v) whether repairing or replacing the component requires taking an aircraft out of service;
[and]
based on (a) results of the determining and (b) the predetermined relationships stored as the self-referential table, assigning numerical ratings respectively pertaining to (1) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (111) the component class to which the component belongs, (iv) the price of the component, and (v) whether repairing or replacing the component requires taking an aircraft out of service. 

Claim 1 also defines by specific row and column the respective cells to which the numerical ratings are stored in the self-referential table. In addition to the first row of the self- referential table being associated with the component, claim 1 describes information stored in a second row of the self-referential table as defining a column of the self-referential table:
storing each numerical rating of the numerical ratings in a cell of the self- referential table, the cell being located in the first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table.

In response to Appellant’s argument, the Examiner respectfully disagrees and notes that Appellant’s claims merely further define the table, wherein the self-referential is recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component.  Further, the claims do not appear to integrate the judicial exception by integrating the judicial exception into practical application by improving the processor, the self-referential table, or a technology.  Therefore, the Examiner maintains the claims are patent ineligible. 

Appellant argues (on page 8 of Appeal Brief) that “An improvement in the functioning of a computer” is an indication that a claim integrates an abstract idea into a practical application and thus satisfies prong two of Step 2A. MPEP § 2106.04(d)(1). The aforementioned structure and functionality recited by claim 1 amounts to an improvement in the functioning of a computer, as described in the Specification… at |[0029], [0042] (emphasis added).  The aforementioned improvements in computer functionality are embodied by claim 1 because claim 1 recites “receiving a request to search the self-referential table,” “accessing the self-referential table,” and “updating the data stored as the self-referential table,” as referred to in paragraph [0042] of the Specification.  Additionally, the specific data structure that yields the improvement related to accessing, searching, and updating the self-referential table is explicitly recited by claim 1 as noted above.

However, the Examiner alleged that:

Applicant’s claims merely further define the table, wherein the self-referential 
[table] is recited at a high-level of generality and is merely invoked as a tool to 
perform the abstract idea such that it amounts to no more than mere instructions 
to apply the judicial exception using a generic computer component. Further, 
Applicant does not appear to be improving the processor or the self-referential 
table. Therefore, the Examiner maintains the claims are patent ineligible.

Advisory Action of December 13, 2021 at §2.

This conclusory analysis by the Examiner ignores that the recited use of the self- referential table improves the searching, accessing, and updating functionality of the computing system, which is an improvement in computer functionality and thus an integration of the alleged abstract idea into a practical application. There is no legal basis for the Examiner ignoring the improvement in computer functionality provided by claim 1.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that Appellant’s self-referential table is not a “particular machine”. For instance, in Enfish v Microsoft, the claims were found to be “specifically directed to a self-referential table for a computer database”; and the self-referential table recited in the claims were noted as being a “specific type of data structure designed to improve the way a computer stores and retrieves data in memory.”  In determining that the claims are directed to a self-referential table for a computer database, the court states, “the claims are not simply directed to any form of storing tabular data, but instead are specifically directed” to a particular type of table. Therefore, unlike Enfish, whose invention was directed to the table, Applicant is merely using the existing technology of the table as a tool to implement the abstract idea of “calculating a sum representing a value of an aircraft component.” Therefore, the Examiner maintains the claims are patent ineligible.

Appellant argues (on pages 9-11 of Appeal Brief) that in addition, courts have also determined that “[i]implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” indicates that a claim integrates any alleged exception into a practical application. MPEP § 2106.04(d)(1). The self-referential table, including the specific arrangement of data described above, amounts to a particular machine or manufacture (e.g., a computing system that includes a CRM that includes data structured as recited). As explained above, the functionality of the self-referential table is integral to improving the searching, updating, and accessing functionality of the computing system. Thus, claim 1 integrates any alleged abstract idea into a practical application.
However, the Examiner alleged that: 
Applicant’s self-referential table is not a “particular machine”. For instance, in Enfish v Microsoft, the claims were found to be “specifically directed to a self- referential table for a computer database”; and the self-referential table recited in the claims were noted as being a “specific type of data structure designed to improve the way a computer stores and retrieves data in memory.” In determining that the claims are directed to a self-referential table for a computer database, the court states, “the claims are not simply directed to any form of storing tabular data, but instead are specifically directed” to a particular type of table. Therefore, unlike Enfish, whose invention was directed to the table, Applicant is merely using the table as a tool to implement the abstract idea of “calculating a sum representing a value of an aircraft component.” Therefore, the Examiner maintains the claims are patent ineligible.
Advisory Action of December 13, 2021 at ¶3.

Here, the Examiner concludes without any explanation that a computing system that includes a CRM that includes a self-referential table structured as recited in claim 1 is not a particular machine or manufacture. The Examiner’s reasoning for why Enfish’ s claims were held to be eligible subject matter weigh in favor of the eligibility of claims 1 and 18. Similar to Enfish, claim 1 recites “data stored as a self-referential table” and additionally recites the functionality of “search[ing] the self-referential table,” “updating the . . . self-referential table,” “determining, via accessing the self-referential table,” “based on. . . the predetermined relationships stored as the self-referential table, assigning numerical ratings,” and “storing each numerical rating of the numerical ratings in a cell of the self-referential table, the cell being located in the first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table.” Contrary to the Examiner’s reasoning, the self-referential table is an integral part of claims 1 and 18 and yields the improvements in the searching, updating, and accessing functionality discussed above.

The Examiner also noted that:

the claims recite “request to search” which is mere data gathering. The data then 
appears to be updated without providing the details of the search that was 
requested or why the searching provides significantly more. Further “accessing” 
the self-referential table” is mere data gathering. Therefore, the Examiner is 
unpersuaded by Applicant’s argument and maintains the claims are patent 
ineligible.

Advisory Action of December 13, 2021 at ¶4.

It is, however, irrelevant to a Step 2A inquiry whether any claim features can be characterized as “mere data gathering.” A conclusion that claimed subject matter is “mere data gathering” is only relevant for a Step 2B inquiry. MPEP § 2106.05(1)(A).

In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that regarding Enfish, the court found that it was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility.  Further, in determining that the claims were directed to a self-referential table for a computer database, the court stated, “the claims are not simply directed to any form of storing tabular data, but instead are specifically directed” to a particular type of table.  Therefore, unlike Enfish   in which the claims were directed to the self-referential table, Appellant’s claims are directed to an abstract idea in which the existing technology of the referential table is used as a tool to implement  the abstract idea.   Further, in regards to the “receiving a request to search the self-referential table...” step, the Examiner acknowledged the “receiving” step as being recited at a high level of generality (i.e., as a general means of gathering information used in identifying the component for analysis), which amounts to mere data gathering, which is a form of insignificant extra-solution activity; and the one or more processors that performs the storing, updating, determining, assigning, calculating, and initiating step is also recited at a high level of generality, and merely automates the storing, receiving, updating, determining, assigning, calculating, and initiating steps. Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the one or more processors, self-referential table, instructions). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, self- referential table). The Examiner maintains that even in combination, the additional elements do not integrate the abstract idea into a practical application. The Examiner further maintains the claims are not directed to a specific implementation of a solution to a problem in the software arts, but are directed to a business solution to a business problem of replacement of aircraft components based on a numerical/rating value of the aircraft components whereby the self-referential table is used as a tool. 

Appellant argues (on pages 11-12 of Appeal Brief) that additionally, the Examiner failed to consider preemption with respect to Step 2A prong two. Claims 1 and 18 clearly use the alleged abstract idea in a manner that “imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” MPEP § 2106.04(d). One can conceive of countless ways to calculate a sum representing a value of an aircraft system component that do not involve (1) determining, via accessing the self-referential table… ; and (2) based on (a) results of the determining and (b) the predetermined relationships stored as the self-referential table, assigning numerical ratings respectively pertaining to (1) whether the component is described in the illustrated parts catalog…; and (3) storing each numerical rating of the numerical ratings in a cell of the self-referential table, the cell being located in the first row of the self-referential table that is associated with the component and located in a column that is defined by information stored in a second row of the self-referential table.  That is, countless conceivable methods of calculating a sum representing a value of an aircraft component do not involve storing and accessing the specific aforementioned data in a self-referential table to evaluate all five specific characteristics of the component, assigning numerical ratings that pertain to all five characteristics based on pre-defined relationships between those five specific characteristics and numerical values, and storing the numerical ratings in a self-referential table specifically as recited by claims 1 and 18. Thus, claims 1 and 18 recite functions for processing information and storing results in a very specific way that amount to a meaningful limit on any alleged judicial exception.  Also, the dependent claims all add additional specificity that incorporates further “meaningful limit[s] on the judicial exception, such that the claim[s are] more than a drafting effort designed to monopolize the judicial exception.” Applicant is not seeking to preempt others from using the other innumerable methods of calculating a sum representing a value of an aircraft system component and thus is clearly not attempting to preempt any alleged abstract idea.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that preemption is not a standalone test for patent eligibility.  Applicants attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim; and the absence of complete preemption does not guarantee the claim is eligible.  Further, the Federal Circuit has held that the Alice test itself addresses any issues concerning preemption. See Ariosa ("questions on preemption are inherent in and resolved by the § 101 analysis” of the Alice test). It is further noted that “where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, preemption concerns are fully addressed and made moot. 

Appellant argues (on pages 12-13 of Appeal Brief) that (iii) The Independent Claims Amount to Significantly More than any Alleged Abstract Idea…As discussed above, representative claims 1 and 18 do recite an improvement to the functioning of a computer. The specific data structure that yields the improvement related to accessing, searching, and updating the self-referential table is explicitly recited by claims 1 and 18 as noted above. With respect to claims 1 and 18, the technological problem is that current practices generally involve the use of data structures that are not easily or quickly searched, updated, and accessed. Thus, as explained above, claims 1 and 18 amount to a technical solution to this technical problem by providing a data structure that is more quickly searched, updated, and accessed.
Another consideration for identifying an inventive concept is whether the claim applies the alleged judicial exception with, or by use of, a particular machine. MPEP $ 2106.05(1)(A)(iii). The self-referential table of claims 1 and 18, including the specific arrangement of data described above, amounts to a particular machine or manufacture (e.g., a computing system that includes a CRM that includes data structured as recited). As explained above, the functionality of the self-referential table is integral to improving the searching, updating, and accessing functionality of the computing system.  Another consideration for identifying an inventive concept is whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field. MPEP § 2106.05(D)(A)(v). There is no evidence of record indicating that any feature of claims 1 and 18, such as the recited structure of the self-referential table or the related functionality, is well-understood, routine, conventional activity. For example, none of the pending claims stand rejected under § 102 or § 103.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that first, Appellant’s use of the self-referential table is merely using existing technology as a tool to store the data used for calculating a sum of numerical ratings/values for aircraft components to determine whether to initiate a process to retrieve or curate the components. Secondly, the self-referential table is not a “particular machine.”  For instance, in Enfish, the claims were found to be “specifically directed to a self-referential table for a computer database”; and the self-referential table recited in the claims were noted as being a “specific type of data structure designed to improve the way a computer stores and retrieves data in memory.” In determining that the claims are directed to a self-referential table for a computer database, the court states, “the claims are not simply directed to any form of storing tabular data, but instead are specifically directed” to a particular type of table.  Therefore, unlike Enfish, whose invention was directed to the table, Applicant is merely using the existing technology of the table as a tool to implement the abstract idea of “calculating a sum representing a value of an aircraft component.”  Lastly, novelty and nonobviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (e.g. eligibility and novelty are separate inquiries).  Therefore, the Examiner maintains the claims do not integrate the judicial exception into practical application by providing a technical solution to a technical problem or providing significantly more.  

Appellant argues (on pages 14-15 of Appeal Brief) that B. The Independent Claims are Similar to Examples of Eligible Subject Matter ... The § 101 rejections should be withdrawn for at least the reason that the independent claims are analogous to claim 1 of Example 42” which is directed to patent eligible subject matter.

The patent eligible claim 1 of Example 42 is directed to a method for transmission of notifications when medical records are updated and is included below:

A method comprising:

a) storing information in a standardized format about a patient’s condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon;
b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;
c) converting, by a content server, the non-standardized updated information into the standardized format,

d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format;
e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and
f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.

That claim is eligible subject matter because “[t]he claim as a whole integrates the method of organizing human activity into a practical application,”’ and because “it is not directed to the recited judicial exception.”  More specifically “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The Examiner alleged that representative claims 1 and 18 of the present application are directed to methods of organizing human activity and/or mental processes. Office Action at 9, 11.  However, similar to claim 1 of Example 42, claims 1 and 18 of the present application are not directed to any abstract idea allegedly recited.  For example, similar to claim 1 of Example 42, the independent claims provide a specific improvement over the prior art by improving the searching, updating, and accessing functionality of the computing system, as noted above. 
 	In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that unlike Example 42, which has a different fact pattern than the instant claims, Appellant’s  claims recite an abstract idea and do not provide a technical solution to a technical problem.  As explained above, Applicant’s claims appear to provide a business solution to a business problem of replacing aircraft components based on numerical values of components by using the existing technology of a self-referential to implement the abstract idea.  Therefore, the Examiner maintains the claims are directed to an abstract idea without providing significantly more or integrating the judicial exception into practical application.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDA A NELSON/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628     
                                                                                                                                                                                                   /JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.